Citation Nr: 0638832	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for frostbite residuals of 
the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the requested benefits.  The case was 
subsequently transferred to the jurisdiction of the Fort 
Harrison, Montana, RO.  The case was remanded in October 2005 
so that a videoconference hearing could be scheduled. The 
veteran was scheduled to appear at such a hearing on July 10, 
2006; however, in June 2006, he indicated that he would be 
unable to attend the hearing and that he wanted the Board to 
proceed with a decision on his claim.  The case is again 
before the Board for appellate consideration.


FINDING OF FACT

The veteran's diagnosed peripheral polyneuropathy, claimed as 
frostbite residuals, cannot be related to his period of 
service.


CONCLUSION OF LAW

Frostbite residuals (diagnosed as peripheral polyneuropathy) 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see ); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In August 2001, February 2004, December 2005, and March 2006 
letters, the RO informed the veteran of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  He was told what 
evidence was needed to substantiate his claim, as well as 
what evidence and information he could submit and what 
evidence and information VA would obtain in his behalf.  He 
was also told that he could submit any evidence relevant to 
his claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In March 2006, he 
was sent correspondence which informed him of the provisions 
of the Dingess precedent.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

Initially, the Board notes that the veteran's service medical 
records are unavailable for review in this case, having 
apparently been destroyed in an accidental 1973 fire at the 
National Personnel Records Center.  The veteran now claims 
that he suffered injury from exposure to extreme cold weather 
during service in Korea in 1954.

The veteran hassubmitted private treatment records which show 
treatment for a skin rash.  In February 2001, he complained 
of painful feet.  There were no signs of peripheral vascular 
disease.  The neurological evaluation showed appropriate 
responses to sharp, dull, and proprioceptive movements on 
command.  

An April 2002 statement from a service comrade of the veteran 
noted that he thought the veteran had suffered from frostbite 
in December 1953 or January or February 1954.  He thought 
that some men had been sent to a hospital ship in Inchon 
Harbor or to Camp Drake in Japan.  He recalled that the 
veteran had talked about having frostbite (he was apparently 
not a witness to this condition) but he could not recall 
exactly when that had occurred.

In March 2003, the veteran's private physician submitted a 
statement.  This noted the veteran's history of frostbite in 
service, for which he reported that he had been treated.  
After his discharge from service, he said that he had a 
tendency for cold susceptibility, intermittent swelling, and 
low-grade pain.  He was noted to have carpal tunnel syndrome.  
The physician noted that he had also been in the Army and had 
served as the Director of the U.S. Army Institute of 
Environmental Medicine, Frostbite, and Hypothermia Laboratory 
in Fairbanks.  He stated that the literature supports that 
carpal tunnel symptoms can have a direct association with 
frostbite injury.  He wrote that 

Frostbite residuum is often times associated with 
atrophic skin changes, intermittent swelling, cold 
hypersensitivity, and occasionally various degrees 
of pain.  This type of condition can lead to the 
pressures within the carpal canal, that can in turn 
lead to carpal tunnel.  Dependent on the depth of 
cold penetration, it is also possible that the 
vasculature to the nerve itself was disturbed, 
thereby making the nerve more susceptible to the 
compression of a carpal tunnel problem.

A March 14, 2003, statement from the veteran's treating 
physician said that "[The veteran] has numbness and weakness 
of his hands possibly related to severe frostbite during the 
Korean War."

VA treatment records developed between 2001 and 2003 show 
treatment for complaints of painful feet and hands, as well 
as numbness.  The assessments were peripheral neuropathy and 
carpal tunnel syndrome.

A January 2006 statement from the veteran's physician 
referred to treatment of the veteran for neuropathic symptoms 
in the hands and feet.  It was noted that he was not 
diabetic.  There was no obvious etiology for the neuropathic 
symptoms, which included pain, dyesthesia, and numbness.  He 
was also noted to have peripheral intrinsic muscular atrophy.  
The physician stated that the veteran's neuropathic symptoms 
were compatible with his previous cold injuries sustained 
while in Korea.  He opined, "Accordingly it is my opinion 
that the patient does have a residuum of his previous Active 
Duty frostbite injury involving his hands and feet consisting 
of neuropathic symptoms as outlined above."

In 2005 and 2006, the veteran continued to be seen at VA for 
complaints of chronically painful feet and hands, as well as 
numbness.  April 2006 nerve conduction studies found mildly 
severe sensory peripheral polyneuropathy.  It was noted that 
this condition can have numerous possible causes, and that 
frequently, even with an adequate work-up, no etiology can be 
ascertained.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for frostbite 
residuals, diagnosed as peripheral polyneuropathy, has not 
been established.  Initially, we must point out that the 
veteran is not entitled to the relaxed evidentiary 
requirements of 38 U.S.C.A. § 1154(b) (for showing in-service 
incurrence during combat), since there is no evidence that he 
was engaged in combat with the enemy during his period of 
service.  He entered service in May 1953, the Armistice with 
North Korea was signed in July 1953, he did not arrive in 
Korea until 1954 (the date he claimed for his cold injury), 
and he was separated from active duty in April 1955.  
Clearly, then, there is also no indication that he was 
involved in the Chosin Reservoir operation.

Therefore, lacking combat participation,there must be some 
objective evidence of record that the veteran actually 
sustained a cold injury to the hands and feet in service.  
This evidence is lacking.  While he has presented numerous 
statements concerning his reported cold injury, to include by 
a service comrade who had stated that he remembered the 
veteran talking about having frostbite, there are no records 
demonstrating such an injury.  Unfortunately, the veteran's 
service medical records were destroyed in the 1973 fire at 
the National Personnel Records Center.  All attempts to 
locate alternative records have been in vain.  The record 
does contain a copy of his April 1955 service separation 
examination, which is negative for any complaints or findings 
relating to a cold injury or residuals thereof.  Therefore, 
there is no evidence of record establishing that a cold 
injury was sustained in service.

While the record contains opinions that he now has peripheral 
neuropathic symptoms compatible with such an injury, these 
opinions were based upon the predicate assumption that such 
an injury had in fact occurred during service.  Such opinions 
have little probative value, since they are based on 
unsubstantiated history.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).  However, the record clearly indicates that the 
veteran's diagnosed peripheral polyneuropathy can have many 
etiologies; it was also noted that athe precise etiology 
often cannot be ascertained.  Moreover, there is no record of 
any complaints of or treatment for the conditions which the 
veteran now claims from the time of his separation in 1955 
until 1999, some 44 years after he left active service.  The 
silence of these records militates against a finding that any 
frostbite injury was incurred in service.  Absent some 
objective indication in the record that the veteran actually 
sustained a cold injury during service, service connection 
for its claimed residuals cannot be granted.  


ORDER

Entitlement to service connection for frostbite residuals of 
the hands and feet is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


